Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-26-2007

Albrecht v. Hamilton
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4313




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Albrecht v. Hamilton" (2007). 2007 Decisions. Paper 1200.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1200


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-195                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       NO. 06-4313
                                    ________________

                                JERALD D. ALBRECHT,

                                         Appellant,

                                              v.

                        DAVID HAMILTON; VERNON CLASH
                       ____________________________________

                     On Appeal From the United States District Court
                              For the District of New Jersey
                             (D.N.J. Civ. No. 06-cv-00066)
                       District Judge: Honorable Mary L. Cooper
                     _______________________________________


     Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Possible
           Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                   April 12, 2007

            Before: RENDELL, SMITH AND JORDAN, CIRCUIT JUDGES

                                 (Filed: April 26, 2007)
                               _______________________

                                       OPINION
                               _______________________


PER CURIAM

       Jerald Albrecht, a New Jersey state prisoner proceeding pro se, appeals from the

District Court’s dismissal of his complaint for failure to state a claim upon which relief
may be granted, see 28 U.S.C. § 1915(e)(2)(B)(ii), and the District Court’s denial of his

motion to reconsider its dismissal order. For the reasons set forth below, we will

summarily affirm the District Court’s order. See I.O.P. 10.6.

       Albrecht is, and at all relevant times was, incarcerated at the New Jersey State

Prison in Trenton, New Jersey. In January 2006, Albrecht filed a complaint pursuant to

42 U.S.C. § 1983 in the District Court against David Hamilton, a New Jersey public

defender appointed to represent him in post-conviction proceedings, and Vernon Clash,

the Chief Deputy Public Defender at that time. In the complaint, Albrecht alleged that

Hamilton and Clash conspired to withdraw his application for post-conviction relief

(“PCR”) in retaliation for Albrecht’s having filed a grievance against Hamilton with the

Office of Attorney Ethics. Specifically, Albrecht claimed that Hamilton refused to

investigate his claims or interview witnesses for the evidentiary hearing on his PCR

petition, failed to file a brief in support of the petition, and ignored his phone calls. With

respect to defendant Clash, Albrecht alleged that even though Clash was never formally

appointed as his counsel, Clash stepped in to withdraw his PCR petition from the state

court without Albrecht’s consent or knowledge.1

       On January 27, 2006, the District Court, carrying out its obligation to screen




   1
    According to Albrecht, on December 3, 2004, the Superior Court of New Jersey,
Appellate Division held that Albrecht was denied ineffective assistance of counsel during
the PCR proceedings, and remanded his case to the trial court. Albrecht does not indicate
the current status of his petition for post-conviction relief.

                                               2
Albrecht’s complaint under 28 U.S.C. § 1915A, entered an order dismissing Albrecht’s

action under § 1983 for failure to state claim upon which relief could be granted.2 See 28

U.S.C. § 1915(e)(2)(B)(ii). Specifically, the District Court held that Hamilton and Clash

were not “state actors” within the meaning of Section 1983. See Polk County v. Dodson,

454 U.S. 312, 318 (1981) (holding that a public defender performing the traditional

functions of counsel to a criminal defendant is not a state actor for § 1983 purposes).

Thereafter, Albrecht filed a timely motion for reconsideration, which the District Court

denied on September 18, 2006. Albrecht then filed a notice of appeal with the District

Court seeking to appeal the Court’s January 27 and October 20, 2006 orders.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. See Tourscher

v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999). After a careful review of the record,

we conclude that the appeal presents “no substantial question” under Third Circuit LAR

27.4 and I.O.P. 10.6 and will, therefore, summarily affirm the District Court's order

dismissing Albrecht’s complaint.

       We agree with the District Court that Albrecht failed to state a claim under 42


   2
    In the complaint, Albrecht also asserted several claims under New Jersey law.
Specifically, Albrecht alleged that defendants violated the New Jersey Civil Rights Act,
that they committed legal malpractice, and that they are liable for intentional and
negligent infliction of extreme emotional distress. In its January 27, 2006 order, the
District Court noted that Albrecht’s complaint may allege facts sufficient to state a legal
malpractice claim under New Jersey law. However, in light of the Court’s dismissal of
Albrecht’s federal claims, the Court permissibly declined to exercise jurisdiction over the
state law claims, see 28 U.S.C. § 1367(c)(3), and dismissed those claims without
prejudice to Albrecht’s right to bring them in state court.

                                             3
U.S.C. § 1983. In order to establish a violation of 42 U.S.C. § 1983, a plaintiff “must

demonstrate that the conduct complained of was committed by a person acting under state

law and that the conduct deprived him of rights, privileges or immunities secured by the

Constitution.” Piecknick v. Pennsylvania, 36 F.3d 1250, 1255-56 (3d Cir. 1994) (internal

citations omitted). “The deprivation must be caused by the exercise of some right or

privilege created by the State . . . or by a person who may fairly be said to be a state

actor.” Lugar v. Edmonson Oil Co., 487 U.S. 42, 49 (1988). This requirement means

that the defendant must have exercised power “possessed by virtue of state law and made

possible only because the wrongdoer is clothed with authority of state law.” West v.

Atkins, 487 U.S. 42, 49 (1988) (quoting U.S. v. Classic, 313 U.S. 299 (1941)). It is well

established that a defense attorney, whether privately retained, court-appointed, or

employed as a public defender, does not act under color of state law for purposes of

section 1983 when performing a lawyer’s traditional functions as counsel to a defendant

in a criminal proceeding. Polk County, 454 U.S. at 318; Angelico v. Lehigh Valley

Hosp., Inc., 184 F.3d 268, 277 (3d Cir. 1999).

       In a motion for reconsideration, Albrecht argued that his allegations establish a

claim under the “administrative action” exception identified in Polk County. See id. at

325 (“It may be . . . that a public defender also would act under color of state law while

performing certain administrative and possibly investigative functions”); see also Miranda

v. Clark County, Nevada, 319 F.3d 465, 469 (9 th Cir. 2003) (holding that a public



                                              4
defender acts under color of state law when he performs administrative functions such as

allocating resources and determining department policies). Contrary to Albrecht’s

contention, however, the allegations in the complaint pertain solely to defendants’ actions

as litigators in a particular case, and do not relate to their roles as administrators of a

government office. Therefore, the “administrative action” exception to Polk does not

apply to the defendants’ conduct here.

          Albrecht also argued in his motion for reconsideration that his complaint

establishes a claim under a second “exception” to Polk County which allows a public

defender to be sued under section 1983 if he conspires with a state actor such as a judge

or a state prosecutor. See Tower v. Glover, 467 U.S. 914, 916 (1984) (holding that

although appointed counsel does not act “under color of state law” in the normal course

of conducting a defense, counsel does act “under color of state law” within the meaning

of section 1983 when engaged in conspiracy with state officials to deprive the defendant

of federal rights). According to Albrecht, he stated a proper claim pursuant to Tower

when he alleged in the complaint that Hamilton and Clash conspired with the state’s

prosecutor to deprive him of his right to access the state courts to seek post-conviction

relief.

          The complaint, however, does not sufficiently allege a conspiracy claim. Pursuant

to Federal Rule of Civil Procedure 8(a), a complaint must include “‘a short and plain

statement of the claim’ that will give the defendant fair notice of what the plaintiff’s



                                                5
claim is and the grounds upon which it rests.” Leatherman v. Tarrant County Narcotics

Intelligence and Coordination Unit, 507 U.S. 163, 168 (1993) (quoting Conley v. Gibson,

355 U.S. 41, 47 (1957)). Thus, a “plaintiff should plead basic facts, such as they are, for

those are ‘the grounds’ upon which the plaintiff’s claim rests.” In re Tower Air, Inc., 416
F.3d 229, 237 (3d Cir. 2005). Albrecht, however, fails to plead even “basic facts” in

support of his allegation that the prosecutor worked “in collusion” with the defendants.

Albrecht does not suggest that the prosecutor entered into an agreement with the defense,

nor does he allege any facts from which we can infer that the prosecution shared the

defendants’ motivation to deprive him of his constitutional rights. Rather, the complaint

contains only a general averment of conspiracy amounting to nothing more than a

conclusion of law. The prosecution’s participation in the case does not by itself, of

course, support the existence of any conspiracy. Thus, the complaint clearly fails to give

the defendants “fair notice of what the plaintiff’s claim is and the grounds upon which it

rests.” Accordingly, Albrecht’s complaint fails to sufficiently allege that Hamilton and

Clash conspired with a state actor so as to state a claim under Tower.3

       For the foregoing reasons, we agree with the District Court that Albrecht failed to




   3
    Albrecht also argues in his motion for reconsideration that, to the extent that he failed
to plead his conspiracy claim with sufficient particularity, the District Court should have
given him an opportunity to amend the complaint before dismissing it. We find no error
because any amendment would have been futile. See Grayson v. Mayview State Hosp.,
293 F.3d 103, 108 (3d Cir. 2003). Notably, Albrecht’s motion for reconsideration
contained no allegations that would be sufficient to state a claim.

                                              6
state a claim upon which relief may be granted. Accordingly, as there is no substantial

question presented by this appeal, we will summarily affirm. See Third Cir. LAR 27.4;

I.O.P. 10.6.